                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 LAC COURTE OREILLES BAND OF LAKE
 SUPERIOR CHIPPEWA INDIANS OF
 WISCONSIN, LAC DU FLAMBEAU BAND OF
 LAKE SUPERIOR CHIPPEWA INDIANS OF
 THE LAC DUE FLAMBEAU RESERVATION OF
 WISCONSIN,
 RED CLIFF BAND OF LAKE SUPERIOR
 CHIPPEWA INDIANS OF WISCONSIN, and
 BAD RIVER BAND OF LAKE SUPERIOR TRIBE
 OF CHIPPEWA INDIANS OF THE BAD RIVER
 RESERVATION, WISCONSIN,

                              Plaintiffs,
        v.                                                                  ORDER

 TONY EVERS, PETER BARCA,                                                18-cv-992-jdp
 TOWN OF BASS LAKE, TOWN OF HAYWARD,
 TOWN OF LAC DU FLAMBEAU,
 TOWN OF SANBORN, TOWN OF RUSSELL,
 TOWN OF ASHLAND, TOWN OF WHITE
 RIVER, TOWN OF GINGLES, TOWN OF
 BOULDER JUNCTION, TOWN OF MERCER,
 TOWN OF SHERMAN, SCOTT ZILLMER,
 WILLIAM MIETZINGER, MICHAEL
 SCHNAUTZ, CLAUDE RIGLEMON,
 ASSOCIATED APPRAISAL CONSULTANTS,
 INC., PAUL CARLSON, and JENNIE MARTEN,

                              Defendants.


       Plaintiffs, all federally recognized Indian tribes, filed this suit against several Wisconsin

municipalities and Wisconsin state and municipal government officials. The tribes contend

that an 1854 treaty between the tribes’ predecessor and the United States government bars the
collection of Wisconsin property taxes on reservation land, and they seek an injunction to

enjoin the collection of further taxes.

       Two of the defendants, the Town of Ashland and its tax assessor, William Metzinger,

did not file a response to the tribes’ complaint. On January 24, 2019, the clerk entered default

against both defendants. Now, Ashland and Metzinger move to set aside the entry of default

and extend the deadline for filing an answer. Dkt. 56; see also Dkt. 62 (proposed answer). They

represent that although plaintiffs served Ted White, Ashland’s town chairman, White did not

understand the significance of the summons and failed to forward it to the town board or

Metzinger. The town board did not learn about the lawsuit until January 19 (more than six

weeks after service), and Metzinger did not learn about the lawsuit until after the clerk entered

default.

       Under Federal Rule of Civil Procedure 55(c), the court may set aside an entry of default

for “good cause.” The tribes say that defendants have not shown good cause for their delay,

because the town chairman is statutorily designated to accept service on behalf of these

defendants and because defendants did not respond quickly enough after entry of default. But

Rule 55(c) requires “good cause” for the judicial action, not “good cause” for the defendant's

error. Sims v. EGA Products, Inc., 475 F.3d 865, 868 (7th Cir. 2007). As Ashland and Metzinger

argue, the nature of this case, and the need for uniform application of Wisconsin’s tax laws,

constitute good cause for granting the motion. Plaintiffs seek only injunctive and declaratory

relief. If the court were to grant default judgment against the Ashland and Metzinger and order

such relief, it would run the risk that the injunction will conflict with later decisions that have

state-wide applicability. This argument is further bolstered by the response from the state

government defendants, Dkt. 75, who indicate that although they do not take a position on


                                                2
the current motion, they would oppose any motion for default judgment against Ashland or

Metzinger.

        Plaintiffs do not respond to these arguments. Nor do they explain how they will be

prejudiced if the court sets aside the entry of default. The court will not punish the town of

Ashland for the carelessness of its town chairman, especially when a consistent, efficient, state-

wide resolution is in the best interests of all concerned. The court will grant the motion to set

aside entry of default, and it will accept the answer filed by Ashland and Metzinger.

        One last point, the expense to the parties of resolving this relatively minor issue was

driven up by flimsy allegations of professional misconduct and overwrought responses to those

allegations. Counsel are reminded that the parties are not spending their own money on this

case.



                                            ORDER

        IT IS ORDERED that defendants Town of Ashland and William Metzinger’s motion

to set aside default and for an extension of time to file an answer, Dkt. 56, is GRANTED.

        Entered April 4, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                3
